Citation Nr: 1023827	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  04-00 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney John S. Berry, Esq.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California.

Upon receipt of the Veteran's Form 9 substantive appeal, the 
RO determined in May 2004 that the appeal was not timely 
filed.  The Veteran appealed that determination, and the 
Board remanded the issue in a July 2006 decision for further 
development.  In its March 2010 Supplemental Statement of the 
Case, the RO found the appeal to have been timely filed.  
Therefore, the only issue before the Board at this time is 
entitlement to service connection for PTSD.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran submitted a copy of a December 2000 decision 
letter from the Social Security Administration, which found 
that the Veteran became disabled in November 1997 and became 
entitled to monthly disability benefits beginning August 
1999.  A review of the claims file reveals that the complete 
SSA decision, and any supporting medical records, have not 
been obtained to be included in the record.  It is unknown 
upon what disability or disabilities the SSA decision was 
made.  

In order to fulfill the VA's duty to assist, all relevant 
treatment records must be obtained for a complete picture of 
the Veteran's treatment.  A disability award from SSA would 
certainly be helpful in deciding this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA copies of the 
determination regarding the Veteran's 
claim for disability benefits, along with 
the underlying medical records associated 
with such determination.

2.  The RO should obtain all of the 
Veteran's VA treatment records from 
February 2010 through the present not 
already included in the claims file.  

3.  The RO should attempt to obtain any 
and all private treatment records for the 
Veteran, if any.

4.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



